DETAILED ACTION
This is in response to communication received on 1 /4/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/24/20 and 10/1 /20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 /4/21 has been entered.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Shere et al. US PGPub 2011/0198736 hereinafter BANERJEE in view of Rose US Patent 5,931,721 hereinafter ROSE and Resnick et al. US PGPub 2010/0078846 hereinafter RESNICK on claims 1-3, 5-11 and 20 are withdrawn because the claim 1 has been amended and Applicant successfully argued against the rejection of claim 20.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Sher0 et al. US PGPub 2011/0198736 hereinafter SHERO in view of Banerjee et al. US PGPub 2009/0126760 hereinafter BANERJEE as applied to claim 1 above, and further in view of SATTA (US Patent Number 6,391,785) on claim 4 is withdrawn because the claim 1 has been amended and Applicant successfully argued against the rejection of claim 20.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Shere et al. US PGPub 2011/0198736 hereinafter SHERO in view of Banerjee et al. US PGPub 2009/0126760 hereinafter BANERJEE as applied to claim 1 above, and further in view of Rose et al. US Patent Number 5,931,721 hereinafter ROSE on claims 7-10 and 20 is withdrawn because the claim 1 has been amended and Applicant successfully argued against the rejection of claim 20.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Jonathan Wright on 2/1/21.

The application has been amended as follows:
12. (cancelled)
13. (cancelled)
14. ( cancelled)
15. (cancelled)

17. (cancelled)
18. (cancelled)
19. (cancelled)

Reasons for Allowance
Claims 1-6 and 8-11 and 20 are allowed.
The following is an examiner's statement of reasons for allowance: The claim 1 and 20 contain the limitations of the particles having a root mean square velocity greater than or equal to about Mach 2 in claim 1 and the cryogenic gas stream having a root mean square velocity greater than or equal to about Mach 2 in claim 20. The closest prior art on record if ROSE (US Patent Number 5,931,721) teaches gas having supersonic velocities (30,000-60,000 cm/sec) (column 11, lines 24-27). This is outside the range of Mach 2. Thereby, the art on record does not teach nor suggest the particles having a root mean square velocity greater than or equal to about Mach 2 in claim 1 and the cryogenic gas stream having a root mean square velocity greater than or equal to about Mach 2 in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571 )270-1114. The examiner can normally be reached on 7-11 and 1-5. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/
Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717